Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 1 of 22

UNITED STATES District cotta

DISTRICT OF COLORADQFF82Y p COLWELL
ULCER

Robert J. Intlekofer Case: BY
Hon.

20 -CV- 00618

Plaintiff

VS.

INTERNAL REVENUE SERVICE

AGENT DARLENE JONES; PALS,
BANKRUPTCY TRUSTEE JOLI LOFSTEDT
AND ANY ACCOMPLICES KNOWN

AND UNKNOWN, ET AL.

Defendant(s)

 

COMPLAINT FOR PLENARY REVIEW AND DECLARATORY JUDGMENT
-UPRON
DECTSLION—-OF BANKRUPTCY APPELLATE—COURT

Now Comes, the Plaintiff, without the assistance of counsel, to file this Complaint
upon the Defendant(s) for Plenary Review and Declaratory Judgment upon the Decision
of the Bankruptcy Appellate Court regarding Plaintiff's real property in Ely, Nevada
illegally seized and auctioned.

Amongst other things, the Bankruptcy Appellate Panel did not look to the errors in
IRS procedure committed before the Auction of the property at bar which cannot be set
aside for a Bankruptcy outcome which violates strict compliance to IRS protocol.

In this Cause of Action the Bankruptcy Trustee failed to meet her duty to verify
that the IRS debt(s) that accumulated against the Plaintiff were legitimate. The IRS

Agent(s) involved in the Bankruptcy reports did not follow IRS procedural requirements.
1
Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 2 of 22

The Bankruptcy Trustee Joli Lofstedt,
even if she was under advice of counsel, had a duty to verify IRS procedure was followed
before she allocated the money or the property listed in the Bankruptcy charts as items
which were subject to IRS seizure. Because Joli Lofstedt as trustee in Bankruptcy did not
meet the burden of proof that the items seized from the Plaintiff were subject to IRS
attachment, Joli Lofstedt committed Conversion Theft, Extortion, and Malfeasance of
office. During Joli Lofstedt’s involvement as Trustee when she invoiced
the Plaintiff for her Attorney Group’s fee(s) she became liable for also “unjust
performance”. Because Joli Lofstedt continued the same conduct against the other
property(s) beyond the house in Ely, NV, which went to Auction, her Misconduct in office
rose to malicious Malfeasance of office and Dereliction of duty.

Fraud vitiates the most solemn promise to pay, and court judgments. U.S. v.
Throckmorton, 98 US 1.

Regarding plenary review if it goes beyond this district court; the higher court
would apply the same standards in review that this district court would apply. To Wit:

‘We review de novo the district court’s decision on appeal from the bankruptcy
court and apply the same standards of review applied by the district court’. Motor Vehicle
Cas. Co. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 879 (9th
Cir. 2012). We affirm.

The bankruptcy court properly concluded that the issuance of the in rem order did
not violate Greenstein’s due process rights. See Raditch v. United States, 929 F.2d 478,
480 (9th Cir. 1991) (procedural due process requires “notice and an opportunity to
respond in some manner”); see also 11 U.S.C. § 362(d)(4) (debtor in a subsequent case
under this title may move for relief from an in rem order based upon changed

circumstances or for good cause shown).

JURISDICTION
Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 3 of 22

This court has jurisdiction by reason of 28 USC § 1391(a)(2) as (a)(2) says:

“a judicial district in which a substantial part of the events or omissions giving rise to the
claim occurred, or a substantial part of property that is the subject of the action is situated.

oe

Colorado State is where the Plaintiff's Bankruptcy action commenced.
Additionally Declaratory Judgments arise under 28 USC § 2201 to declare the

rights of an interested party seeking such a declaration.

BACKGROUND FACTS ON DEFICIENT IRS PROCEDURE

The current Plaintiff, as a Petitioner filed a Petition for Temporary Restraining
Order under 42 U.S.C. § 1983 by reference to F.R.Civ. P. (65), et seq., against the then-
upcoming Public Auction of property located in Ely, Nevada.

The Petitioner requested that court impose a security bond pursuant to F.R. Civ.
Proc. (65)(c) as Notice to the opposing party was to be received within (7) days of the
Auction date of October 24, 2018 , outside the County Courthouse at 801 Clark Street,
Nevada 83301, in White Pine County.

This Petition for TRO was designed to Enjoin Agent Darlene Jones ,of
www. irsauctions.gov from auctioning the property of concern based on “lack of” several
IRS procedural requirements being fulfilled.

Agent Darlene Jones who headed up the Auction in Ely, Nevada as well as other
IRS Agents were notified in writing of the procedural breaches which were uncovered by
the Petitioner and those breaches in IRS procedure were certified-mailed to Agent D.

Jones. After the mailings were sent, Id. a scheduled-meeting occurred in the Office(s) of
Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 4 of 22

the IRS in Denver, Colorado and IRS agent(s) there present were Negligent to require
they must each follow strict IRS procedure concerning the Notice of Federal Tax Lien
against the Ely, Nevada property and its method of origin.

The Taxpayer Bill of Rights was designed in part to compel the IRS to follow
procedure and be more transparent in compliance. The property is located at 1220
Mountain View Drive, Ely, Nevada, and is the subject of what the Petitioner claims was
an illegal and colorable Notice of Federal Tax Lien.

The claim to the Negligence by IRS to follow procedure in seizing real property belonging
to the Plaintiff does not exclude the other properties the IRS Lien-ed, and the Bankruptcy
Trustee allowed to be seized.

THE PARTICULAR DEFICIENCIES

Prior to the Auction commencing, the Petitioner/Plaintiff notified the IRS by mail
and/or process server in October of 2018 that the procedures for Lien(s) on the subject

property were deficient. The Petitioner found: To Wit:

The Attached Notice of Federal Tax Lien(s) form 668(Y) for “Kind of Tax”
1040
for Tax Periods ending 12/31/1998, 12/31/1999/ 12/31/2000, 12/31/2001, by IRS Agent
R.A. Mitchell signing for agent REGINA OWENS, for a total of $68,4--.8- is followed
by:

The Attached Notice of Federal Tax Lien, form 668(Y) for “Kind of Tax” 1040
for Tax Periods ending 12/31/2008 by IRS Agent Gonzalez, signing for agent GINGER L
WRAY
for a total of $26,0--.4-, is followed by:

 

The Attached Notice of Federal Tax Lien, form 668(Y) for “Kind of Tax” 1040
for Tax Periods ending 12/31/2008 by IRS Agent M. Cox, signing for agent STEVE
DYSON
for a total of $7,3--.4-.
Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 5 of 22

The attached Form 2434-B Notice of Encumbrances Against or Interest in
Property Offered for Sale for tax periods 07/23/2007 through 08/14/2018 signed by
Agent Darlene Jones
lacks the below Form and IRC standards.

BASED ON THE BELOW VIOLATIONS OF PROCEDURE AND CODE AGENT
DARLENE JONES OF PALS ABOVE MUST IMMEDIATELY ABATE THE PUBLIC
AUCTION SALE SCHEDULED FOR 10/24/2018.

(see) BOTHKE v. FLUOR ENGINEERS AND CONSTRUCTORS,

INC.
713 F.2d 1405 (1983) on waiver of immunity by IRS agents

a. None of the Form 668(Y)’s above display an O.M.B. number, and therefore are
not official.

b. None of the Form 668(Y)’s above display verification of the income tax debt, by
26 USC § 6065’s, penalty of perjury clause mandated to be shown.

C. None of the Form 668(Y)’s above were derived from a verified Notice of
Deficiency, Form 23- c, prior to the related Assessment, per 26 USC 6212’s mandate.

d. None of the Form 668(Y)’s above were derived from a verified Intent to Levy or
Lien pursuant to 26 USC 6331(d)’s mandate.

e. None of the Form 668(Y)’s above were followed by a verified Notice of Seizure
you had to file to take my funds and/or my real property above, per 26 USC 6335(a)’s
mandate.

f. None of the Form 668(Y)’s above were followed by a Warrant of Distraint to
take my social security funds and/or my real property above (see) In Re Holdsworth,
(1953 NJ) 113 FS 878.

g. None of the letter(s) any IRS Agent sent to me an any Form 1040 debt specified
what
“particular type of tax” I was being assessed for, and therefore are invalid as there

is no
such U.S. Congression-ally approved tax known as a 1040 tax.

h. There is no implementing regulation for your 1040 tax, and thus you have for all
the above
grounds and more, conspired to file Form(s) outside the Code and outside the Law

to
Extort money and/or real property from me, as against IRS and IRC procedure.

5
Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 6 of 22

The above mandates are taken from your Collection Field Techniques, Manual
IRM 5600- = 33.

Furthermore, a Notice of Levy is not a Levy. A Notice of Lien is not a Lien.

26 USC § 6321. Lien for taxes If any person liable to pay any tax neglects or
refuses to pay the same after demand, the amount (including any interest, additional
amount, addition to tax, or assessable penalty, together with any costs that may accrue in
addition thereto) shall be a lien in favor of the United States upon all property and rights
to property, whether real or personal, belonging to such person . [emphasis italics, mine]

Spreckles Sugar Refining Co. v. McClain, 192 US 397, page 416: A Citizen is
exempt from Taxation, unless the same is imposed by Statute in clear and unequivocal
language.

The legal rule would have to involve the fact that a “Notice of Lien” is not itself a
“Lien”.

When a question of law and fact occurs, there has to be a temporary Stat that procedure is
followed.

A mixed question of law and fact occurs when the facts are established, the rule of
law is undisputed, and the issue is whether the facts satisfy the legal rule. Pullman-
Standard v. Swint, 456 U.S. 273, 289 n.19 (1982). "The term ‘mixed question of law and
fact' refers to questions about the application of a rule or standard to the particular facts of
the case. The question whether the defendant in a personal injury suit was negligent is a
familiar illustration." G.J. Leasing Co. v. Union Electric Co., 1995 WL 257885 (7th Cir.
May 4, 1995); see also In re Ralar Distributors, Inc., 182 B.R. 81, 82 (D. Mass. 1995)
("application of a statutory provision to particular facts poses a mixed question of law and
fact").

(Court reviews questions involving the application of law to particular facts de
novo); In re Arnold and Baker Farms, 177 B.R. 648, 653 (Bankr. 9th Cir. 1994) ("[a]
Ithough the facts underlying such determination are reviewed under the clearly erroneous
standard, the question of whether the legal standard has been satisfied is reviewed de
novo");

However, some courts say that where there are mixed questions of fact and law,
appellate courts conduct a de novo review. Compare Boone v. United States, 944 F.2d
1489, 1492 (9th Cir. 1991) (mixed questions of fact and law are reviewed de novo); In re
Ruti-Sweetwater, Inc., 836 F.2d 1263, 1266 (10th Cir. 1988) (mixed questions of fact and
law which contain "primarily a consideration of legal principles" are considered de
novo); In re Lee, 179 B.R. 149, 155 (Bankr. 9th Cir. 1995) (mixed questions of law and
fact are reviewed de novo).
Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 7 of 22

VIOLATIONS OF PROCEDURE WAIVE IMMUNITY FROM SUIT

We recognize the government's interest in collecting taxes. Congress's taxing
power is granted by the Constitution, U.S. Const. Art. I § 8, cl. 1; Amend. XVI. The
importance of tax collection is reflected in statutes which, for example, prohibit its
injunction. See 26 U.S.C. § 7421(a).

But the law reflects also a Congressional determination that the taxpayer should be
afforded certain procedural rights, which the IRS is bound to respect. See, e.g., Laing v.
United States, 423 U.S. 161, 96 S.Ct. 473, 46 L.Ed.2d 416 (1976). In balancing these
interests, Congress has determined that violations of the procedural rights at issue here are
exceptions to the Anti-Injunction Act. See 26 U.S.C. §§ 6213(a), (b)(2), 7421(a).

Private ownership of property and its enjoyment secure from arbitrary
governmental interference are cherished, fundamental concepts, see U.S. Const. Amends.
III, IV, V, X, XIV, and are two of the features distinguishing this society from those with
oppressive governments.

Unjustified governmental invasion of property rights by seizure can occasion
physical hardship, see Commissioner v. Shapiro, 424 U.S. 614, 629-30 & n. 11, 96 S.Ct.
1062, 1071-72 & n. 11, 47 L_Ed.2d 278 (1976), but the affront to the citizen's notions of
the place of government in our society, when personally confronting the misuse of its
awesome power, may engender a turmoil that is more profound than the physical effects
of the deprivation. Cf Bivens, 403 U.S. at 391-92, 394-96, 91 S.Ct. At 2002-03,
2003-05.

 

With the IRS's broad power must come a concomitant responsibility to exercise it
within the confines of the law. The Court has emphasized that no official is above the law,
and that broad powers present broad opportunities for abuse. Butz, 438 U.S. at 505-06,
98 S.Ct. at 2910-11. Cf Mark v. Groff. 521 F.2d at 1380 n. 4.

THE REECE V. SCOGGINS CASE

‘A taxpayer brought this action in the district court claiming that the Internal
Revenue Service (IRS) did not comply with clear Congressional mandates in selling his
land to satisfy a tax deficiency. The district court ruled that the IRS had indeed conducted
the sale in an improper manner and ordered that the purchaser of the land release the
property in return for a refund of the purchase price. The purchaser appeals from that

7
Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 8 of 22 .

decision. The IRS, a named defendant before the district court, has subsequently
withdrawn from the case. Because we conclude that the IRS failed to meet a threshold
procedural requirement of the statutory provision controlling tax sales, we affirm the
decision of the district court.

However when the Petitioner/Plaintiff hired a process server to serve IRS Agent
Darlene Jones with Notice of the Lack of Procedural Requirements, the process server
was blocked from handing IRS Agent D. Jones the paperwork, by an IRS Attorney
present.’ Reece v. Scoggins, 506 F. 2d 967, 970-71 (5 Cir. 1975) .

In the Kerlo Bankruptcy case the court decided:

Pursuant to a noticed order to show cause hearing, the court ordered the application of
FRBP 7070 to this matter. Therefore, a writ of execution under FRCP 70 is an available
remedy to enforce the Second Order. (Additionally, § 105(a) provides:

The court may issue any order, process, or judgment that is necessary or appropriate
to carry out the provisions of this title. No provision of this title providing for the raising
of an issue by a party in interest shall be construed to preclude the court from, sua sponte,
taking any action or making any determination necessary or appropriate to enforce or
implement court orders or rules, or to prevent an abuse of process. In re Kerlo, 311 B.R.
256 (Bankr. C.D. Cal. 2004)........

Despite applications of Rule 70 being held applicable , preliminary compliance with
mandatory procedure by the IRS in placing a Notice of Lien on the real property was not

legitimate.

STRICT ADHERENCE TO PROCEDURE IS MANDATORY

“We proceed from the proposition that § 6335 permitting the sale at public auction
of a taxpayer's land to [506 F.2d 971] satisfy a tax deficiency must be strictly construed.
Johnson v. Gartlan, 334 F.Supp. 438 (E.D.Va.1971), rev'd on other grounds, 470 F.2d
1104 (4th Cir. 1973), cert. denied, 414 U.S. 865, 94 S.Ct. 122, 38 L.Ed.2d 85 (1973).
The concept of a citizen's right, absent unusual circumstances, to the unobstructed control
of his own land, free from arbitrary governmental interference, has long been a
fundamental principle in our country's jurisprudence. As Mr. Chief Justice Marshall noted

8
Case 1:20-cv-00613-WJM Document1 Filed 03/04/20 USDC Colorado Page 9 of 22

in 1821,

[t]hat no individual or public officer can sell, and convey a good title to, the land of
another, unless authorized so to do by express law, is one of those self-evident
propositions to which the mind assents, without hesitation; and that the person invested
with such a power must pursue with the precision the course prescribed by law, or his act
is invalid, is a principle which has been repeatedly recognized in this court.Thatcher v.
Powell, 6 Wheat. 119, 125, 5 L.Ed. 221, 222. (from) Reece v. Scoggins, 506 F. 2d 967,
970-71 (5® Cir. 1975) .

OTHER NAMED IRS AGENT(S) INVOLVED

IRS Agent R.A. Mitchell signing for agent REGINA OWENS filing Notice of
Federal Tax Lien(s) form 668(Y) for “Kind of Tax” 1040 for Tax Periods ending
12/31/1998, 12/31/1999/ 12/31/2000, 12/31/2001 for a total of approximately $68,000.

IRS Agent Gonzalez, signing for agent GINGER L WRAY a Notice of Federal
Tax Lien, form 668(Y) for “Kind of Tax” 1040 for Tax Periods ending 12/31/2008 for
approximately $26,000.00.

IRS Agent M. Cox, signing for agent STEVE DYSON a Notice of Federal Tax
Lien, form 668(Y) for “Kind of Tax” 1040 for Tax Periods ending 12/31/2008, for
approximately $7,300.00.

IRS Agent Darlene Jones who signed Form 2434-B Notice of Encumbrances
Against or Interest in Property Offered for Sale for tax periods 07/23/2007 through

08/14/2018.
PLEASE TAKE JUDICIAL NOTICE

The Bankruptcy trustee Joli Lofstedt did not act independently of the IRS Agent
involved in the Auction of the real property at bar. Rather than investigate whether the

real property was lawfully attached to a Notice of Lien, which in itself is not a ‘Lien’ the

9
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 10 of 22

Bankruptcy trustee merely approved of whatever the IRS filed.

Trustees in bankruptcy are not Law enforcement officials. As previously discussed,
a trustee is required to assemble assets of the estate, liquidate those assets for the benefit
of creditors, and distribute proceeds of the estate to creditors. Although trustees may seek
the assistance of governmental officials in carrying out their statutory and fiduciary duties
and orders of the court, they do not act to assist the government in its investigatory or
administrative activities. Rather, the trustees act independently under their statutory
mandate in the Bankruptcy Code.
Accordingly, a trustee or agent to a trustee is only subject to the Fourth Amendment if
(1) the government knew of and acquiesced in the conduct and (2) the trustee acted with
the intent to assist the government in its investigatory or administrative purposes. Attson,

900 F.2d at 1433. In re Kerlo, 311 B.R. 256 (Bankr. C.D. Cal. 2004)@ pg. 265.
(emphasis bold, pet’s.)

 

“If the precise strictures on the seizure and sale of property are violated by the
government, the sale is void. Johnson v. Gartlan, 470 F. 2d 1104, (4% Cir. 1973). Aqua
Bar & Lounge v. United States, 438 F. Supp. 655 (E.kD. Pa. 1977). This strict
construction applies to all portions of the statute.

Further an Order from December 5‘ 2017 in the Bankruptcy Case, Case #
14-11530-CDP
shows that the Plaintiff may have been invoiced to pay Joli Lofstedt’s Attorney Group to
the tune of $55,450.58 while she operated as the Bankruptcy Trustee on the Plaintiffs

Bankruptcy case.

LEGAL ISSUES FOR REVIEW

The real property located in Ely, Nevada which went to Auction in White Pine

10
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 11 of 22

County, Nevada was permitted to be auctioned illegally by the Bankruptcy Trustee Joli
Lofstedt who knowingly or unknowingly complied with IRS Agent Darlene Jones illegal
Notice of Encumbrances on IRS Form 2434-B from an unverified and illegal Notice(s)of
Federal Tax Lien upon the subject real property.

Section 6335 authorizes the Internal Revenue Service to sell seized personal and
real property. Definite procedures must be followed in the sale of seized property prior to,
during, and after the sale. In general, section 6335 requires that (1) a notice of seizure be
delivered to the owner of the property seized, (2) a notice of sale also be delivered to the
owner and also be publicly make; (3) the sale take place not less than ten nor more than
forty days from the date of the notice of sale, and (4) the place of sale shall be within the
county in which the property is seized. These notices, timing and place requirements are
conditions precedent to the sale, and the IRS’ failure to follow them makes the sale
voidable.

By not following IR Code procedure, the IRS had not perfected their Notice of
Lien to seize the Petitioner’s real property.

The IR Code says:

At Pub. L. No. 105-206, § 3401. A lien is “a legal right or interest that a creditor
has in another’s property, lasting usually until a debt or duty that it secures is satisfied.”
Black’s Law Dictionary (9th ed. 2009). See also IRC § 6321. Levy refers to the IRS’s

ability to collect amounts owed by taking the property or rights to the property of the
taxpayer. See IRC § 6331.

BANKRUPTCY APPELLATE PANEL DECISIONS ARE NOT
a EE PANEL DECISIONS ARE NOT
BINDING

Another reason Bankruptcy trustee Joli Lofstedt had to do her own investigation

11
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 12 of 22

on the legality of the IRS Notice(s) of Lien on record against the Petitioner in Bankruptcy
before she allowed the IRS to seize the property and/or sold the property via Bankruptcy
process to settle alleged IRS debts is that Bankruptcy court decisions are not binding in

the district U.S. courts.

Compare In re Ball, 185 B.R. 595 (Bankr. 9th Cir. 1995) (Bankruptcy Appellate
Panel is bound by doctrine of stare decisis to follow earlier decision of BAP panel);

In re Kar Dev. Assocs., 180 B.R. 624, 626 (Bankr. D. Kan. 1994) ("A decision of
a single district judge in a multi-judge district is not the law of the district and [bankruptcy
judges] are not bound to follow the prior cases."), aff'd, 180 B.R. 629, 639-40 (D. Kan.
1995); In re Barakat, 173 B.R. 672 (Bankr. C.D. Cal. 1994)

(BAP decisions are binding precedent throughout the circuit; district court
decisions are not binding even in that district unless the district court sits en banc) and In
te Gaylor, 123 B.R. 236 (Bankr. E.D. Mich. 1991) (district court decisions are not binding
precedent) with Bryant v. Smith, 165 B.R. 176, 180 (W.D. Va. 1994) ("the bankruptcy
judge is no more free to disregard the clear precedent of [the district] court, than this
court is free to disregard the precedent of the Court of Appeals or the Supreme
Court.") and In re Holdenried, 178 B.R. 782, 786 (Bankr. E.D. Mo. 1995) ("This Court
must follow the decisions of a higher court having direct appellate review. Decisions of the
[district court] are binding upon this Court."); see generally Maddock, Stemming The Tide
Of Bankruptcy Court Independence: Arguing The Case For District Court Precedent, 2
ABI L. Rev. 507 (1994) (comprehensive collection of cases on this issue).

But, it has not been determined what the closing date of the Bankruptcy action
was. The Final Account and Distribution Report of September 12, 2018, signed under
penalty of perjury by Joli Lofstedt, Trustee shows at page (9) of (17) on the Public
Docketbird website, that: “Major activities affecting case closing which are not reflected
above, and matters pending date of hearing or sale, and other action: 07/19/2018 TER sent

to UST”. Then it follows with” Initial Projected Date of Final Report (TFR) 05/30/2015,

12
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 13 of 22

but thereafter in fine print on the same page shows “Current Projected Date of Final
Report (TFR) 12/30/2018. “ There is a (3.5) year difference between the two dates, Id.
The first page on the Form “UST 101-7-TDR (10/1/2010) whereupon Joli

Lofstedt, Trustee signed under penalty of perjury say in part: “The case is fully
administered and all assets and funds which have come under the trustee’s control in this
case have been properly accounted for as provided by law. The trustee hereby request to

be discharged from further duties as a trustee.”

When Joli Lofstedt, Trustee said “funds...under the trustee’s control ....have been
properly accounted for as provided by law.” Id., she is also stating the IRS Lien(s), Notice
of Lien(s) and Levy(s) with Notice of Levy(s) were all done according to IRS procedure,

and that is a False Conclusion.

STANDARD OF REVIEW

In an appeal from district court review of a bankruptcy court order, the circuit
court of appeals independently reviews the bankruptcy court's order without deference to
the district court's determination. Grella v. Salem Five Cent Sav. Bank, 42 F.3d 26, 30
(ist Cir. 1994); accord In re Foust, 52 F.3d 766, 768 (8th Cir. 1995) .

("Although the district court's conclusions about the bankruptcy court's decisions may
carry some persuasive weight, our appellate review of the bankruptcy court's decision is
independent of the district court's opinion."); In re Graves, 33 F.3d 242, 246 (3d Cir.
1994) (circuit court's review in a bankruptcy appeal "duplicates that of the district court

and [it] view[s] the bankruptcy court decision unfettered by the district court's
determination"), In re Eagle-Picher Indus., Inc., 999 F.2d 969, 972 (6th Cir. 1993) (same).

FURTHER BACKGROUND REVIEW

 

13
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 14 of 22

A Petition for an Emergency Temporary Restraining Order under 42 U.S.C. §
1983 by reference to F.R.Civ. P. (65), et seq., against an upcoming Public Auction of
property located in Ely, Nevada was submitted to the Court October 24, 2018 and the
Court responded by issuing its Order of October 24, 2018 the same day.

The same day the Order, Id., was issued the Petitioner informed the Sheriff's
Department involved in the Auction to Cease & Desist forward movement. They however
did not, and thus a quasi-claim of Contempt of Court is made by the Plaintiff for the
Sheriff's Department having Auctioned the subject real property, and now a focus on
redemption has to be made.

Pursuant to the Legal Reference Guide for Revenue Officers, at § 337.1, of
(2-9-90)IRC 6343(b) authorizes the District Director to return to its rightful owner any

property which has been wrongfully levied upon.

THE AUCTION

The Plaintiff was subject to an illegal Auction by the IRS on his real property in
Ely, Nevada by Sheriff's Auction outside the County Courthouse at 801 Clark Street,
Nevada 83301, in White Pine County. Again, the Auction did proceed, though the
Sheriff's Department was notified there was an Order issued granting the Plaintiff-then
Petitioner (21)(twenty-one) days to:

File a Complaint under F.R. Civil Procedure 3.

Accompany a declaration to the Complaint setting forth the (1) nature of the

14
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 15 of 22

emergency, (2) the office addresses and telephone numbers of the movant and all affected
parties; (3) a statement of the moving party certifying that, after participation in a meet-
and-confer process to resolve the dispute, the moving party has been unable to resolve the

mater without court action. (4) pay the $400.00 filing fee.
ADMINISTRATIVE EXHAUSTION APPLICATIONS

IRS Agent Darlene Jones as well as other IRS Agents were notified in writing of
the procedural breaches which were uncovered by the Petitioner and certified-mailed a
written explanation of the those breaches prior to the Auction. Thereafter a meeting
occurred in the office(s) of the IRS in Denver, Colorado and IRS agent(s) then present
were negligent to require they must each follow strict IRS procedure concerning the
related Notice of Federal Tax Lien and its origin.

The Taxpayer Bill of Rights was designed in part to compel the IRS to follow
procedure and be more transparent in compliance. The IRS agent(s) involved cannot
legally seize and/or auction the property of concern when procedural mandates prior to a
Notice of Federal Tax Lien were not complied with. The Fourth Amendment provides
that:

‘The right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated. * * *'

“In Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L.Ed. 939 (1946), we reserved
the question whether violation of that command by a federal agent acting under color of
his authority gives rise to a cause of action for damages consequent upon his
unconstitutional conduct. Today we hold that it does.(ref) BIVENS v. SIX UNKNOWN
NAMED AGENTS OF FEDERAL BUREAU OF NARCOTICS.403 U.S, 388 (91 S.Ct.
1999, 29 L.Ed.2d 619).”

“An agent acting—albeit unconstitutionally—in the name of the United States
15
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 16 of 22

possesses a far greater capacity for harm than an individual trespasser exercising no
authority other than his own. Cf. Amos v. United States, 255 U.S. 313, 317, 41 S.Ct. 266,
267—268, 65 L.Ed. 654 (1921); United States v. Classic, 313 U.S. 299, 326, 61 S.Ct.
1031, 1043, 85 L.Ed. 1368 (1941). Accordingly, as our cases make clear, the Fourth
Amendment operates as a limitation upon the exercise of federal power regardless of
whether the State in whose jurisdiction that power is exercised would prohibit or penalize
the identical act if engaged in by a private citizen. It guarantees to citizens of the United
States the absolute right to be free from unreasonable searches and seizures carried out by
virtue of federal authority.

And ‘where federally protected rights have been invaded, it has been the rule from
the beginning that courts will be alert to adjust their remedies so as to grant the necessary
relief.' Bell v. Hood, 327 U.S., at 684, 66 S.Ct., at 777 (footnote omitted); see Bemis
Bros. Bag Co. v. United States, 289 U.S. 28, 36, 53 S.Ct. 454, 457, 77 L.Ed. 1011
(1933) (Cardozo, J.); The Western Maid, 257 U.S. 419, 433, 42 $ Ct. 159, 161, 66
L.Ed. 299 (1922) (Holmes, J.).” (ref) BIVENS v. SIX UNKNOWN NAMED AGENTS
OF FEDERAL BUREAU OF NARCOTICS .403 U.S. 388 (91 S.Ct. 1999, 29 L.Ed.2d
619).”

DISCRETIONARY DETERMINATIONS

Abuse of discretion has best been described as "[w]hat we mean when we say that
a court has abused its discretion, is merely that we think that [the court] made a
mistake." Pearson v. Dennison, 353 F.2d 24, 28 n.6 (9th Cir. 1965); accord In re
Lowenschuss, 67 F.3d 1394, 1399 (9th Cir. 1995) (Abuse of discretion occurs when
reviewing court has "a definite and firm conviction that the court below committed a clear
error of judgment in the conclusion it reached upon a weighing of the relevant
factors."); Shore v. Federal Exp. Corp., 42 F.3d 373, 380 (6th Cir. 1994)

An abuse of discretion exists when the reviewing court is firmly convinced that a
mistake has been made.". "Abuse of discretion can occur if (1) the court fails to
‘actually ... exercise discretion, deciding instead as if by general rule or even arbitrarily;’ (2)
the court fails to take relevant facts ‘constraining its exercise’ of discretion into account; or
(3) its decision is based on erroneous conclusions of law or fact." United States v.
Roberson, 188 B.R. 364, 365 (D. Md. 1995) (citing James v. Jacobson, 6 F.3d 233, 239
(4th Cir. 1993)), or the misapplication of the law to the facts, see, e.g., In re Gioioso, 979
F.2d 956, 959 (3d Cir. 1992); Charles v. Carey, 627 F.2d 772, 776 (7th Cir.
1980); Clemons v. Board of Educ., 228 F.2d 853, 857 (6th Cir. 1956); see
generally Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990)

When reviewing discretionary determinations affecting substantive rights of a
party, we should argue that the former standard is correct; the latter view of the court's
role in reviewing "discretionary" decisions is appropriate only in merely procedural
decisions. Review of substantive decisions requires that appellate courts apply "not a rule

16
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 17 of 22

of perfunctory appellate review but one of careful scrutiny." Direx Isreal, Ltd. v.
Breakthrough Medical Corp., 952 F.2d 802, 815 (4th Cir. 1991); cf. United States v.
Boyd, 1995 WL 274461 (7th Cir. May 10, 1995) (Posner, C.J.) (appellate review of
discretionary determination is "deferential" but "not abject"). Application of standards set
forth in the Code or the Rules, even if quite open ended such as "good faith” or "excusable
neglect," does not make the ruling discretionary. See Pioneer Investment Servs. Co. v.
Brunswick Assocs. L.P., 113 S. Ct. 1489 (1993) (discussing standards for "excusable
neglect").

ATTORNEY LIABILITY FOR BAD ADVICE

Recission documents were sent revoking power of attorney, etc. to Attorney Clark
representing the Plaintiff in Bankruptcy under verification that this client-claimant was
under bad advice of counsel to file back up returns, without being granted any Immunity
whatsoever for years of not filing Form 1040’s. Such a situation as invoked by counsel is
nothing less than Entrapment. Apparently in Bankruptcy the client cannot hold their hired
Attorney liable for Ineffective Assistance of Counsel as the case is not criminal. However,
Attorney Clark not meeting a Standard of Performance under Ethics is a different matter.

But, such entrapment does not relieve the IRS of following procedure. The above
steps not followed by the IRS agents involved show a conspiracy to take money and/or

real property by act(s) of deception.

VIOLATIONS OF PROCEDURE WAIVE IMMUNITY FROM SUIT

The clear violations of IRS procedure committed against the Petitioner did not
allow the Notice of Lien, to become an actual Lien to seize the property. An actual “Lien”

did not issue from the IRS.

But the law reflects also a Congressional determination that the taxpayer should be
afforded certain procedural rights, which the IRS is bound to respect. See, e.g., Laing v.

17
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 18 of 22

United States, 423 U.S. 161, 96 S.Ct. 473, 46 L.Ed.2d 416 (1976). In balancing these
interests, Congress has determined that violations of the procedural rights at issue here are
exceptions to the Anti Injunction Act. See 26 U.S.C. §§ 6213(a), (b)(2), 7421(a).

Private ownership of property and its enjoyment secure from arbitrary
governmental interference are cherished, fundamental concepts, see U.S. Const. Amends.
III, IV, V, X, XIV, and are two of the features distinguishing this society from those with
oppressive governments.

Unjustified governmental invasion of property rights by seizure can occasion
physical hardship, see Commissioner v. Shapiro,424 U.S. 614 , 629-30 & n. 11, 96 S.Ct.
1062, 1071-72 & n. 11, 47 L.Ed.2d 278 (1976), but the affront to the citizen's notions of
the place of government in our society, when personally confronting the misuse of its
awesome power, may engender a turmoil that is more profound than the physical effects
of the deprivation. Cf Bivens, 403 U.S. at 391-92, 394-96, 91 S.Ct. At 2002-03,
2003-05.

 

With the IRS's broad power must come a concomitant responsibility to exercise it
within the confines of the law. The Court has emphasized that no official is above the law,
and that broad powers present broad opportunities for abuse. Butz, 438 U.S. at 505-06,
98 S.Ct. at 2910-11. Cf Mark v. Groff, 521 F.2d at 1380 n. 4.

“Quoting Mark v. Groff, the Supreme Court agreed with this court and most
circuits, which had reached similar conclusions. Butz v. Economou, 438 U.S. 478, 486 &
n. 9, 498-500, 505-07, 98 S.Ct. 2894, 2900 & n. 9, 2906-07, 2910-11, 57 L-Ed.2d 895
(1978). A different holding would "stand the constitutional scheme on its head." Id. at
504, 98 S.Ct. at 2909. Qualified immunity for federal executive officials struck a balance
between the interests underlying immunity and the need for a remedy for constitutional
violations. Id. at 497, 504-06, 98 S.Ct. at 2909-11. (see) Bothke v. Fluor Engineering, ,
713 F.2d 1405, Decided Jan. 24, 1983. @ point 23.”

“That IRS agents performing specific tasks had absolute immunity in Stankevitz
does not mean that all IRS agents are also absolutely immune irrespective of what tasks
they perform. There is no such blanket immunity for an arm of government.(see) Bothke
v. Fluor Engineering, , 713 F.2d 1405, Decided Jan. 24, 1983. @ point 41.”

CONCLUSION
The Court is requested to render a Judgment to return all property(s) and funds

unlawfully seized from the Plaintiff during the Bankruptcy process. All other forms or

relief in law and equity

18
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 19 of 22

are also respectfully requested.

Dated: MARCH 4TH, 2020 All Rights Reserved:

Exhibits attach s/ Abert Lode: Sh Lyn

robert-joseph: Intlekofer
P.O. Box 21
Timnath, Co. 80547

 

UNITED STATES DISTRICT COURT FOR THE

 

 

DISTRICT OF COLORADO
Robert J. Intlekofer Case:
Judge:
Plaintiff
VS. DECLARATION IN SUPPORT OF
COMPLAINT FOR PLENARY
REVIEW
INTERNAL REVENUE SERVICE

AGENT DARLENE JONES, PALS
AND ANY ACCOMPLICES KNOWN
AND UNKNOWN, ET AL.

Defendant

19
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 20 of 22

The Declarant Robert J. Intlekofer is of sound mind and attests to the following
fact(s):

1, The nature of the emergency was the upcoming Auction 10/24/2018 which
was being conducted absent the IRS following procedure.

2. The name/office/home/telephone number(s) address of the moving party
and affected party is/are: Ron Williams; phone # 775-293-2133, who resides at 1220
Mountain View Drive, Ely, Nevada, and Robert Intlekofer; phone # 970-214-8754 who
owns the subject property and is this declarant and moving party.

3. The declarant and a witness met with IRS agents at the Denver, Colorado
IRS office; 1999 Broadway Ave. on October 17, 2018 and they refused to admit that
defects in IRS procedure revealed by the declarant to them in writing was leading to the
upcoming Auction. Additionally the IRS agent(s) in the office(s) refused to supply
requested administrative documents to prove the multiple violations of IRS
Lien/Levy/Seizure process.

4. The local Sheriff's Department in Ely, Nevada was notified to cease &
desist moving forward with the Auction, however, despite being notified of active process
being reviewed in the U.S.D.C. , this Court, the Auction occurred and the preliminary
Order then issued on the same day.

5. The process server (Jack Cox) involved in the administrative paperwork to

_ cease the forward movement of the property sale tried to serve IRS Agent Darlene Jones
~ and Mr. Cox (process server) was informed they do not accept service of process and he
would need to go to the Department of Justice.

6. When process server Jack Cox arrived at the Department of Justice in the
same building area at 4041 N. Central Avenue, Phoenix, Arizona, he was told they did not
accept service of process for the IRS, and thus there was a run around.

7. Due to the federal agents playing hot potato to receive documents
developing a court case, an emergency need was justified to commence a Petition for a
Temporary Restraining Order.

8. Further this declarant sayeth naught.

20
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 21 of 22

Dated: March 4th , 2020

Under penalty of perjury,
18 USC 1746;

stab Latypl elocdhafifa

robert-joseph: Intlekofer

CERTIFICATE OF SERVICE

The Plaintiff certifies that he mailed a copy of this
Complaint for Plenary Review to the following by pre-paid
first class u.s. postal directed toward the-existing
following this 4th day of March, 2020.

Clerk of the Court
United States District Court

 

Alfred A. Arraj United States Courthouse, Room
A105

 

901 19th Street

 

 

 

Denver, CO 80294-3589

 

21
Case 1:20-cv-00613-WJM Document 1 Filed 03/04/20 USDC Colorado Page 22 of 22
CIVIL COVER SHEET

JS 44 (Rev 06/17)

The JS 44 civil cover sheet and the information contained herein neither rep
provided by local rules of court. This form, approved by the Judicial Conference of the

District of Colorado

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

lace nor supplement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
Robert J. Intlekofer

(b) County of Residence of First Listed Plaintiff Laramer_
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

IN Sui Juris

DEFENDANTS

Attorneys (If Known)

unknown

 

INTERNAL REVENUE SERVICE, IRS AGENT DARLENE JONES
BANKRUPTCY TRUSTEE JOLI LOFSTEDT

County of Residence of First Listed Defendant § Boulder

(IN U.S, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plainniff

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
Ot US. Government 03 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x1 OQ 1 Incorporated or Principal Place Oo4 04
of Business In This State
&K2 U.S, Government 0 4 Diversity Citizen of Another State 02 © 2 Incorporated and Principal Place os Os
Defendant (indicate Citizenship of Parties in Item UD) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation O6 6
Foreign Country
IV. NATURE OF SUIT (piace an “x” m One Box Only) Click here for: Nature of Suit Code Descriptions.
I ~_ CONTRACT TORTS ~ wit FORFEITURE/PENALTY _|«_ . “BANKRUPTCY - |." OTHER STATUTES |
& 110 Insurance PERSONAL INJURY PERSONAL INJURY = |() 625 Drug Related Seizure 0 422 Appeal 28 USC 158 CG 375 False Claims Act
oJ 120 Marine 310 Airplane (J 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal & 376 Qui Tam (31 USC
CI 130 Miller Act ( 315 Airplane Product Product Liability & 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment j (3 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights 0 430 Banks and Banking
© 151 Medicare Act (7 330 Federal Employers’ Product Liability 0 3830 Patent © 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal CG 835 Patent - Abbreviated O 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |{ 470 Rackctcer Influcnced and
(Excludes Veterans) CO 345 Marinc Product Liability __ 0 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY |. “LABOR. eT. TAL SE : 1) 480 Consumer Credit
of Veteran's Benefits CG 350 Motor Vehicle © 370 Other Fraud C3 710 Fair Labor Standards O 861 HIA (13958) 0 490 Cable/Sat TV
G 160 Stockholders’ Suits CF 355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) 850 Securities/Commodities/
@ £90 Other Contract Product Liability CG 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations (3 864 SSID Titie XVI © 890 Other Statutory Actions
© 196 Franchise Injury 8 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) 0 891 Agricultural Acts
CG 362 Personal injury - Product Liability © 751 Family and Medical O 893 Environmental Matters
Medical Malpractice _ __ Leave Act 1 895 Freedom of Information
i REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _| (J 790 Other Labor Litigation FEDERAL TAX SUITS Act
210 Land Condemnation 9X 440 Other Civil Rights Habeas Corpus: 11 791 Employee Retirement 870 Taxes (U.S. Plaintiff 6 896 Arbitration
CF 220 Foreclosure 0 441 Voting 3 463 Alien Detainee Income Security Act or Defendant) 1) 8599 Administrative Procedure
CF 230 Rent Lease & Ejectment 0 442 Employment 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
OI 240 Torts to Land (3 443 Housing/ Sentence 26 USC 7609 Agency Decision
(3 245 Tort Product Liability Accommodations O 530 General CG 950 Constitutionality of
{ 290 All Other Real Property 0 445 Amer. w/Disabilities -| C535 Death Ponalty - IMMIGRATION State Statutes
Employment Other: GO 462 Naturalization Application
OG 446 Amer. w/Disabilities- | 540 Mandamus & Other | 465 Other Immigration
Other 550 Civil Rights Actions

 

0 448 Education

 

C 555 Prison Condition
CO 560 Civil Detainee -
Conditions of

 

Confinement

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

 

 

wi Original C12 Removed from O 3 Remanded from 1 4 Reinstatedor © 5 Transferred from 0 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appeilate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 USC secition 1983
VI. CAUSE OF ACTION Brief description of cause: AP Docket
Complaint for Plenary Review of Bankruptcy Final Report

 

 

 

 

 

  

 

  

VH. REQUESTED IN ~ (© CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: 0 Yes RINo
VUI. RELATED CASE(S) ‘ ,
ie instructions):
IF ANY JUDGE DOCKET NUMBER . _
DATE Ae ATTO
March 47k 2010 By: Ly
FOR OFFICE USE ONLY 7
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
